Pee Ctjeiam,
While behaving in a disorderly manner on a borough *534street, the plaintiff fell into an area way that was on private property, twenty-one inches from the side of the street and separated from it by a stone wall eighteen inches in width and four inches high. He lived in the vicinity and knew of the area way; he had lingered for some time around the hotel that it adjoined and had been scuffling in the barroom; after leaving the hotel he engaged in a scuffle with a young man on the street corner, and while so engaged he moved with him from the front to the side of the hotel, where, while stepping backwards or sideways, his foot struck the coping of the wall, causing his fall. The plaintiff’s injury was not caused by a detect in the street but by his own negligence. A verdict was properly directed for the defendant and the judgment is affirmed.